Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method and apparatus for identifying a number of check node failures during the hard decode process and using the information to determine whether to perform a soft decoding process.

The prior art of record, and in particular Chang; Yuan-mao et al. (US 20190149169 A1), teaches A method, comprising: performing a hard decision decoding on a codeword; determining which check nodes are satisfied and which check nodes are unsatisfied after the hard decision decoding; scheduling a check node processing order by moving at least one unsatisfied check node to be processed ahead of at least one satisfied check node; performing a soft decision decoding on the codeword according to the check node processing order; determining, for a symbol value of the codeword, a number of satisfied check nodes and a number of unsatisfied check nodes for a decoding result of the hard decision decoding; generating a soft log-likelihood ratio (LLR) for the symbol value based on the number of satisfied check nodes and the number of unsatisfied check nodes; and performing the soft decision decoding on the codeword using the soft LLR as an input.



The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A decoder comprising: a hard-input decode circuit configured 



Claims 2-11, 13-18 and 20 depend from respective claims 1, 12 and 19; hence, are allowed for the same reasons since independent claims inherit all the limitations from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20190149168 A1 is directed to the use of a hard decision decoder for providing soft LLR information for subsequent soft decoding processes and is a good teaching reference.

US 20190149169 A1 is directed to the use of determining a number of satisfied and unsatisfied check nodes prior to soft decoding and using the information in a soft decoding process; and, is a good teaching reference.



US 9270296 B1 is directed to developing software liability data after a hard decode failure and is a good teaching reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112